EXHIBIT 1
                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               WACO DIVISION



SOLAS OLED LTD., an Irish corporation,

                 Plaintiff,
                                         CASE NO. 6:19-CV-00236-ADA
           v.
                                         JURY TRIAL DEMANDED
LG DISPLAY CO., LTD., a Korean
corporation; LG ELECTRONICS, INC., a
Korean corporation; and SONY
CORPORATION, a Japanese corporation,

                 Defendants.


                   DECLARATION OF DOUGLAS R. HOLBERG
                                                 TABLE OF CONTENTS

                                                                                                                                        Page

I.       INTRODUCTION ...............................................................................................................1
II.      QUALIFICATIONS AND COMPENSATION ..................................................................2
III.     RELEVANT LEGAL STANDARDS .................................................................................4
IV.      LEVEL OF SKILL IN THE ART .......................................................................................5
V.       TECHNOLOGY BACKGROUND .....................................................................................5
         A.        Current and voltage ..................................................................................................6
         B.        Thin Film Transistors ...............................................................................................8
         C.        Circuit Diagrams and Symbols ..............................................................................10
         D.        Using Voltage to Control Luminance ....................................................................11
VI.      THE ASSERTED PATENTS ............................................................................................12
         A.        U.S. Patent No. 7,907,137 (the “’137 patent”) ......................................................12
         B.        U.S. Patent No. 7,432,891 (the “’891 patent”) ......................................................12
         C.        U.S. Patent No. 7,573,068 (the “’068 patent”) ......................................................14
VII.     CLAIM TERMS ................................................................................................................15
         A.        ’137 patent .............................................................................................................15
                   1.         “A gradation current having a current value” (’137 patent at claims
                              10, 36) ........................................................................................................15
         B.        ’891 patent .............................................................................................................22
                   1.         “a third thin film transistor which during driving its gate …” (’891
                              patent, claims 1, 3) .....................................................................................22
                   2.         “wherein all above mentioned elements of the driving circuit are
                              located at a same side of said light emitting diode” (’891 patent,
                              claim 3) ......................................................................................................26
         C.        ’068 patent .............................................................................................................30
                   1.         “formed on said plurality of supply lines along said plurality of
                              supply lines” (’068 patent, claim 1) / “connected to said plurality
                              of supply lines along said plurality of supply lines” (’068 patent at
                              claim 13) ....................................................................................................30
                   2.         “patterned together” (Claims 1 and 13) .....................................................39
                   3.         “feed interconnections” (Claims 1, 10, 12, 13, 17)....................................51




Page i
          I, Douglas R. Holberg, make this declaration in support of Defendants’ Claim Construction

brief. Any statements I make below based on my own knowledge are true, and I have made based

on information and belief are believed to be true. The opinions stated herein are my own.

I.        INTRODUCTION

                 I am more than eighteen years of age, and I am a citizen of the United States,

currently residing in Texas.

                 I have been retained by counsel for Defendants to provide my opinions as to the

meaning of certain terms in the asserted claims of U.S. Patent Nos. 7,907,137 (the “’137 patent”),

7,432,891 (the “’891 patent”), and 7,573,068 (the “’068 patent”) (collectively, the “Asserted

Patents”), asserted by Solas OLED Ltd. (“Solas”) in this action. The parties’ terms for construction

and proposed constructions are identified in Ex. 27.1 Based on my analysis and investigation, I

have reached certain conclusions and developed certain opinions on the issues that I discuss in this

declaration.

                 This declaration is based on information currently available to me. I understand

that discovery is still ongoing, and I reserve the right to expand or modify my opinions as my

investigation and study continues. I may also supplement my opinions in response to any

additional information that becomes available to me, any matters raised by Solas and/or any

opinions provided by Solas and/or opinions provided by Solas’s expert(s), or in light of any

relevant orders from the Court.

                 For the purposes of preparing this declaration, I have reviewed the Asserted Patents,

their respective prosecution histories, the parties’ exchanges of extrinsic evidence, and the other

documents discussed in my opinions below.



1
    All exhibits are to the supporting Declaration of Blake R. Davis.
               In forming my opinions, I have considered the documents listed, and my knowledge

and experience based upon my work in this area.

II.      QUALIFICATIONS AND COMPENSATION

               In formulating my opinions, I have relied upon my knowledge, training, and

experience in the relevant art. My qualifications are stated more fully in my curriculum vitae,

which has been provided as Appendix A. Here, I provide a brief summary of my qualifications.

               My education includes a B.S. in Electrical Engineering from Texas A&M

University in 1977, followed by a M.S. in Electrical Engineering from the University of Texas in

1989. I earned a Ph.D. in Electrical Engineering from the University of Texas in 1992.

               I have over 40 years of experience in the electronics field. During that time, I have

worked for several different electronics companies including: Mostek, Texas Micro Engineering

(acquired by Crystal Semiconductor), Crystal Semiconductor, Cirrus Logic, Cygnal Integrated

Products, and Silicon Laboratories. I joined Silicon Laboratories when they acquired Cygnal,

which I co-founded in 1999.

               I am a named inventor on 40 U.S. granted patents. I have held a variety of

engineering positions throughout my career, from circuit designer, design manager, Director of

Engineering, Chief Technical Officer, V.P. of Engineering, and V.P. of Technology.

               In addition to my engineering experience, I also have served as an adjunct faculty

member at the University of Texas, where I taught CMOS analog and mixed-signal design for six

years, and I have taught a number of short courses in Germany and Ireland.

               I am the co-author of the textbook “CMOS Analog Circuit Design” which was

published in first edition in 1987. As explained in the Preface of the second edition, published in

2002, the objective of the textbook is to teach the fundamentals and background that are necessary

to understand how a “circuit works.” It is now in third edition and published in English and


Page 2
Chinese (first and second edition)—a text widely used throughout the world by new and

experienced engineers in industry, and by students in the classroom.

               Upon graduation from Texas A&M, I went to work for Mostek Corporation

designing integrated circuits for telecommunications applications. I designed an integrated DTMF

tone generator which was my first patented invention. After leaving Mostek, I joined a startup

company, Texas Micro Engineering, as employee #2, where I designed, among other things, a

dual-channel (atrium-ventricle) pacemaker sense amplifier/filter using discrete-time switched

capacitor technology. While enrolled in the Masters/Ph.D. program at The University of Texas at

Austin, I worked on the application of bipolar technology to DRAM sense-amplifier architectures

and circuit-simulation algorithms. While at The University of Texas, I also designed and laid out

the mask set (The Holberg Mask Set) still in use by the fabrication class/lab.

               Upon graduating with a Ph.D., I went to work for Crystal Semiconductor/Cirrus

Logic where I designed high frequency synthesizers for hard-disk read-channel applications. I

managed a group designing CCD interface circuits for digital camera applications as well as

television encoder chips and CMOS imagers. Upon leaving Cirrus, I started a company developing

mixed-signal microcontrollers. I was a founder/CTO/VP Engineering, as well as an individual

contributor. While at Cygnal, I designed A/D converters, Vbe temperature sensors, I/O cells/pads

(both design and layout) as well as many additional miscellaneous circuits. My company was

purchased by Silicon Labs where I remained employed as a manager of the microcontroller group,

followed by the position of VP of Technology.

               I have significant experience with the technology described in the Asserted Patents,

including resistors, capacitors, diodes, inductors, transistors, transformers, oscillators, operational

amplifiers, comparators, general integrated-circuit technology, analog/digital mixed-signal




Page 3
circuits, device analysis and modeling, floor-planning and layout of integrated circuits, and the

tools used to design, and verify integrated circuits (CAD tools). In addition, I have experience

with device modeling and characterization which has been applied throughout my career.

                I am being compensated at an hourly rate of $675. My compensation is not

dependent on the substance of my statements in this Declaration or the outcome of this action.

III.     RELEVANT LEGAL STANDARDS

               I am not an attorney. I have been informed by counsel of certain legal standards

that apply with respect to claim construction and indefiniteness, and have used those standards,

described below in formulating my opinions.

               I understand that the claims of a patent define the limits of the patent’s exclusive

rights. In order to determine the scope of the claimed invention, courts typically construe claim

terms, the meaning of which the parties may dispute. I understand that claim terms should

generally be given their ordinary and customary meaning as understood by one of ordinary skill in

the art at the time of filing of the patent applications, after reading the patent and its prosecution

history.

               Specifically, I understand that claims must be construed in light of and consistent

with the intrinsic evidence. Intrinsic evidence, this context, includes the claims themselves, the

written disclosure in the specification, and the patent’s prosecution history, including prior art that

was considered by the United States Patent and Trademark Office. I understand that extrinsic

evidence may also be considered when construing claims and may include, for example, technical

dictionaries, technical publications and books, treatises, and expert testimony.

               I understand that a claim limitation is indefinite if the claim, when read in light the

specification and the prosecution history, fails to inform with reasonable certainty a person of

ordinary skill in the art about the scope of the invention.


Page 4
IV.      LEVEL OF SKILL IN THE ART

               I understand that the factors that may be considered in determining the level of skill

of a person of ordinary skill in the art (POSITA) include, but are not limited to, (1) the educational

level of the inventor; (2) type of problems encountered in the art; (3) prior art solutions to those

problems; (4) rapidity with which innovations are made; (5) sophistication of the technology; and

(6) the educational level of active workers in the field.

               Taking these factors into account, I have concluded that a person of ordinary skill

in the art (“POSITA”) at the relevant time would have had at least a bachelor’s degree in electrical

engineering (or equivalent) and at least two years’ industry experience, or equivalent experience

in circuit design or related fields. Alternatively, a POSITA could substitute directly relevant

additional education for experience, e.g., an advanced degree relating to the design of

electroluminescent devices, drive circuits, or other circuit design or an advanced degree in

electrical engineering (or equivalent), with at least one year of industry experience in a related

field, and vice versa.

               At the time of the alleged inventions, I was a person of at least ordinary skill in the

art, and I have applied the perspective of the POSITA in forming and expressing my opinions

below.

V.       TECHNOLOGY BACKGROUND

               The three Asserted Patents relate to flat panel organic light-emitting diode

(“OLED”) displays, where each pixel is formed by organic light emitting diodes. As their name

implies, OLEDs are the parts of a pixel that actually give off light. In this context, the pixel also

includes a “drive circuit” that controls the amount of light (a luminance gradation or light emitting

level), of the OLED. In other words, each OLED has its own drive circuit, and together the OLED




Page 5
and drive circuit form a pixel. In a given television or computer display, there will be many (often

millions) OLEDs arranged in an array along rows and columns of the display screen.

                For OLED displays, the “luminance” of the light emitted by each individual pixel

depends on the strength of the current that flows into the OLEDs. That means that the stronger

the current, the greater the amount of light emitted by the OLED will be. The drive circuits of

each pixel are used to individually control how much current is supplied to the OLED. Thus, each

OLED can be individually controlled to provide differing amounts of light, allowing an image to

be displayed.

                The Asserted Patents generally relate to how OLED drive circuits work, and in the

case of the ’068 patent, how they can be manufactured using conventional integrated circuit

manufacturing techniques. Below, I provide a brief background of certain physics and electrical

engineering concepts that helps inform the disputes between the parties over the meaning of certain

claim terms in the Asserted Patents..

         A.     Current and voltage

                To electrical engineers and persons of ordinary skill in the art, current and voltage

refer to two distinct but related electrical concepts. “Current” is the rate of charge, or electrons,

flowing through a wire or a circuit. Ex. 2 (IEEE 100) (2000) at 257 (“current (1) The flow of

electrons within a wire or a circuit”); Ex. 3 (Hargrave’s Computer Dictionary) (2001) at 131

(“current The amount of charge (electrons) flowing past a point in a conductor per second.”).

“Voltage” is the potential energy required to move electrons from one point to another in a circuit.

Ex. 2 at (IEEE 100) at 1260 (“volt (metric practice) (unit of electric potential difference and

electromotive force) The difference of electric potential between two points of a conductor

carrying a constant current”; “voltage (1) (electromotive force)”); Ex. 3 (Hargrave’s Computer

Dictionary) at 572 (“voltage The amount of energy available to move a certain number of electrons


Page 6
from one point to another in an electrical circuit.”). Voltage is also commonly referred to as

“potential,” “potential difference,” or “electromotive force.” Ex. 2 (IEEE 100) at 1260 (“voltage

is synonymous with potential difference”); Ex. 4 at 502 (Microsoft Computer Dictionary)

(“voltage n. see electromotive force.”), id. at 172 (“electromotive force … also called potential,

voltage”).

               Current and voltage are related to one another according to Ohm’s Law. A higher

voltage can correspond to a higher current, in a similar way that higher water pressure can result

in water flowing faster through the pipe.       However, “current” or

“voltage” are not the same thing, nor are they interchangeable. For

example, voltage can exist without current. To use a familiar example,

a 9-volt battery has a specific voltage, or potential energy, but unless

and until it is connected to a circuit that allows current to flow, the

battery alone supplies no current.

               To help understand these electrical concepts, current and voltage are often thought

of in the more familiar context of water flowing through a pipe. Current is analogous to the rate

of water flowing through the pipe. Voltage, on the other hand, is analogous to the water pressure

that forces the water through the pipe. Just as voltage and current

are different but related concepts, so are water pressure and water

flow. A full, closed tank of water, for example, will have a certain

water pressure. But no water flows from it unless and until the tank

is opened and water is released, like through a valve, pipe, or hose.




Page 7
                Voltage and current can be used for different purposes in circuits. For example,

circuits can be designed as current-controlled or voltage-controlled depending on the desired

architectural goals.

         B.     Thin Film Transistors

                A key component of OLED drive circuits are “thin film transistors” (TFTs). Like

any transistor, TFTs are circuit components that are made with “semiconductor” materials that can

be used to conduct electricity in some situations, but not in others. Silicon, for example, was and

is a common and well-known semiconductor material. A TFT, like any transistor, has three

electrodes (also referred to as terminals): (1) a gate, (2) a source, and (3) a drain. Below are two

ways that TFTs are typically depicted in a circuit diagram.




See, e.g., ’891 patent at Fig. 1, ’068 patent at Fig. 2.2

                In these transistors, the gate serves to control the flow of current between the source

and drain.    Specifically, the source and drain electrodes are connected on either side to a




2
  The depicted transistor on the left is what is referred to as an N-channel-TFT, and on the right is
a P channel TFT. The Asserted Patents are not limited to any particular type. See, e.g., ’891 patent
at 2:58-62 (stating that “P-channel-TFTs (T1,T2)” are depicted, but “[n]aturally, also
corresponding layouts with N-channel TFTs or CMOS implementations are possible.”); ’068
patent at 31:42-52; ’137 patent at 13:22-30 (“The thin film transistor Tr11 to Tr13 are not
particularly limited to any specific type.”), 28:34-44).


Page 8
semiconductor material, like polysilicon. That semiconductor material, depending on a voltage

applied to the gate, can act as a conductive “channel” for current (electrons) to flow between the

source and drain. The amount of current that can flow is determined by the difference in voltage

between the gate and source (the gate-source, or gate to source, voltage). When the gate to source

voltage is below a certain threshold voltage value (the “threshold voltage” specific to that

individual TFT), the TFT’s channel is nonconductive and no current will flow between the source

and drain. When the voltage between the gate and source is above the threshold voltage, the

channel becomes conductive and allows current to flow. By further increasing the gate voltage

compared to the source voltage, the channel becomes more conductive, allowing greater current

to flow between the source and drain.

               A transistor demonstrates one of the fundamental differences between how

“current” and “voltage” are used differently in a circuit. Specifically, a transistor uses voltage at

the gate of the transistor to control the current that flows from the source to the drain. However,

while there is a voltage at the gate of the transistor, current cannot flow into or through the gate,

as there is no path for electrons to flow. In other words, the gate is like a dead end. A POSITA

therefore generally refers to the “source” and “drain” of a TFT as the “current conducting”

electrodes, while the gate is a “control electrode.” See also, e.g., ’891 FH at 149 (explaining that

in a TFT, the “current carrying terminals” are the “Drain and Source” and “the gate is not current

carrying”).

               Applying these principles, different levels or “gradations” of voltages can be

applied to the gate of a TFT so that the TFT allows correspondingly different levels of current to

flow through it. Alternatively, a TFT (e.g., an N-channel TFT) can be used as an on/off switch

that either blocks current from flowing, or allows all current to flow by applying a low or high




Page 9
voltage to the gate. In basic terms, when a TFT allows current to flow by applying a voltage to its

gate, the transistor is turned on, and when a transistor does not allow current to flow because the

gate voltage is too low, the transistor is turned off. Returning the water in pipes analogy, a TFT

can be thought of as a valve on the pipe, which can either shut the flow of water on or off, or

control the rate at which water flows.

       C.       Circuit Diagrams and Symbols

                Engineers and persons of ordinary skill in the art typically describe circuits and

their multiple electrical components using schematic circuit diagrams, using conventional, well-

established symbols. For example, TFTs are typically shown using the symbols shown above, and

conductive lines through which electricity flows are typically shown using solid lines. This is true

in the Asserted Patents as well. An example of an admitted “prior art” pixel (EMp), comprising a

drive circuit (DCp) and an organic light emitting diode (OEL) is shown in Figure 36 of the ’137

patent below.




’137 patent at Figure 36 (annotated); id. at 1:59-3:5.


Page 10
                As described in the ’137 patent, the “circuit DCp” includes two TFTs, Tr111 and

Tr112. Tr111, annotated in red above, has its gate connected to a scanning line SLp, source

connected to a data line DLp, and its drain connected to the gate of Tr112 and one side of a

capacitor (Cp). ’137 patent at 2:12-16, 2:23-35. Tr112, annotated in yellow, has a gate that is

connected to Tr111, and its current conducting electrodes (source and drain) connected between a

power supply Vdd and one side of the organic light emitting diode (OEL). Id. at 2:16-25. Like

the TFTs, the OEL is depicted using a standard “diode” circuit symbol, and has “an anode terminal

connected with a drain terminal D” of Tr112, and “a cathode terminal receiving a ground potential

Vgnd lower than the power supply voltage Vdd.”. Id. at 2:19-23.

                In the prior art drive circuit shown above, Tr112 is often referred to as a “drive

transistor” because, depending on the voltage at its gate, it controls the amount of current that

flows from the power supply line Vdd to the OEL. Id. at 2:46-52. Tr111 is often referred to as a

switching or scan transistor, and switches either on or off to electrically connect, or disconnect,

the gate of the drive transistor to the data line DL. Id. at 2:42-58.

        D.      Using Voltage to Control Luminance

                The prior art circuit above is referred to as a “voltage gradation specification mode

(or voltage gradation specification drive)” circuit. This is because the level of current that flows

through the driving transistor (the “driving current”) into the OEL, which determines the level of

light emitted by the OEL, is controlled using different levels of voltage on the data line

corresponding to display data. ’137 patent at 3:6-14. Specifically, the voltage level that controls

the light emitting level of the OEL is a “voltage value corresponding to display data,” labeled Vpix

in Figure 36 above, and it is provided directly to the gate of the driving transistor Tr112 through

the switching transistor Tr111. ’137 patent at 2:34-52. When the switching transistor Tr111 is

turned on, it electrically connects the gate of the drive transistor Tr112 to the data line. The circuit


Page 11
then provides a “gradation voltage VPix,” which has a “value corresponding to display data,” from

the “data line (signal line) DLp,” to the gate of the driving transistor. Id. at 2:34-41. The drive

transistor then allows a corresponding level of current to flow from the “supply line” Vdd to the

OEL, illuminating the OEL. ’137 patent at 2:46-49. “[C]onsequently, the organic EL element OEL

operates to emit light with a luminance gradation [i.e., a grade of light emission intensity]

corresponding to the display data (the gradation voltage Vpix).” Id. at 2:49-52.

VI.    THE ASSERTED PATENTS

       A.      U.S. Patent No. 7,907,137 (the “’137 patent”)

               The ’137 patent is directed to a current-programmed OLED display, where

current, rather than voltage, is used to control the luminance of the pixels in the display. In the

drive circuits of the ’137 patent, “a gradation current having a current value … corresponding to

display data” flows “via a data line DL toward a drive circuit DC provided on a display pixel PX.”

Id. at 20:27-53. This is distinct from the “voltage programmed pixels” discussed above, which use

a voltage value provided to the data line to control the luminance of the pixel. See id. at 2:64-3:5,

Fig. 36 (depicting prior art). The claims of the ’137 patent also recite other operations that must

occur through the same data line where the gradation current is provided, including (1) detecting

a threshold voltage, and (2) applying a compensation voltage based on the detected threshold

voltage to the drive circuit. The ’137 patent explains that the purpose of these detecting and

compensating steps is to “precharge” the drive transistor to shorten the amount of time required to

program a pixel with its gradation current.

       B.      U.S. Patent No. 7,432,891 (the “’891 patent”)

               The ’891 patent uses a voltage programmed drive circuit, not unlike the one shown

in Figure 36 of the ’137 patent above. This patent is directed to addressing what it states is a well-

known problem, where manufacturing differences between the different drive transistors in an


Page 12
OLED display can affect the amount of current provided to each OLED, causing different amounts

of light to be emitted when the same data voltage is applied to the gate of the transistor. ’891

patent at 1:14-21, 1:22-36 (discussing “driver current fluctuations”). To solve this problem, the

’891 patent claims a driving circuit that adds a third transistor to the basic two-transistor voltage

programmed pixel discussed above that is connected to a “current measuring and voltage

regulating circuit.” The only figure of the ’891 patent is shown below, which has a first TFT (T1)

that “acts as a current driving transistor for the LED element,” a second TFT (T2) that electrically

connects or disconnects the gate of T1 to a data conductor D, and a third TFT (T3) connected

between the output of T1 and a conductive line labeled S.




’891 patent at Fig. 1, 2:65-12.



Page 13
               The claims recite that while the third transistor is turned on, i.e., “during driving”

of the third transistor’s gate, the “diode driving current” at the output of the current driving

transistor, is tapped, supplied to a current measuring circuit, and a correcting “voltage signal” is

provided to the data conductor depending on the measured value of the current. ’891 patent at

2:11-17. The ’891 states that the third transistor is provided “for current feedback,” so that, after

the third transistor is switched off, the current through the OLED is stabilized. Id. at 2:17-18, 3:8

(“for current feedback, the circuit has a third [thin] film transistor T3”).

       C.      U.S. Patent No. 7,573,068 (the “’068 patent”)

               The ’068 patent is directed to manufacturing an OLED display that “satisfactorily

drive[s] a light-emitting element while suppressing any voltage drop and signal delay.” ’068 patent

at 1:15-20, 2:39-41. Thin film transistors, as the name suggests, are manufactured from thin films

of deposited material. An exemplary manufactured TFT with its source, drain, and gate electrodes,

is shown below in a cropped and annotated version of Figure 5 of the ’068 patent.

                The ’068 patent explains that, conventionally, a supply line that provides current

to an OLED through the drive transistor of a drive circuit will be formed in the same layer as either

the source and drain electrodes, or in the same layer as the gate electrode. Id. at 1:57-2:4. The

’068 patent states that when supply lines are patterned with the sources and drains of the TFTs the

supply line alone is too thin to provide sufficient current to pixels along it in the horizontal

direction. ’068 patent at 1:57-2:12; see also id. at claims 1, 13 (requiring “plurality of supply lines

which are patterned together with the sources and drains”). Specifically, because the supply line

is thin, it has a high resistance, causing unwanted voltage drops and interconnection delays when

trying to illuminate pixels farther from the source. ’068 patent at 2:5-14, 18:26-30 (“The resistance

of a thin film such as the gate or the source/drain of a thin-film transistor is so high that the write

current (i.e. driving current) cannot be supplied to the organic EL elements 20.”). By analogy, a


Page 14
thin supply line is a narrow pipe for water to flow through, causing problems limiting the current

to the pixels across a display. To solve this problem, the ’068 patent discloses forming “feed

interconnections” in a layer that is different than the one in which the TFT electrodes are formed,

allowing the feed interconnections to be thicker and have lower resistance than interconnects

formed in the TFT layers. Id. at 3:60-4:14, 10:25-32, 18:26-40, 26:62-66.

VII.   CLAIM TERMS

       A.      ’137 patent

               1.      “A gradation current having a current value” (’137 patent at claims
                      10, 36)

               The term “a gradation current having a current value” appears in claims 10 and 36

of the ’137 patent.

               The full limitations of claims 10 and 36 that include this term are shown below.

                                            Claim 10




                                            Claim 36




Page 15
               In my opinion, the “gradation current having a current value” refers to an actual

current with a value corresponding to a luminance level, and not a voltage or value of voltage

corresponding to a luminance level.

               A POSITA would have understood in view of the specification that providing a

“gradation current having a current value for allowing the optical element to perform a light

emitting operation at a luminance corresponding to a luminance gradation of display data” requires

a different drive circuit arrangement than a circuit providing a “gradation voltage” as “a luminance

gradation of display data.”

               For example, the ’137 patent describes with reference to Figures 35 and 36, which

are prior art conventional circuits, a “voltage control” type drive circuit shown below. In this

circuit, a “voltage value of the gradation voltage Vpix” corresponding to display data is provided

on the data line DLp to the gate of the drive transistor Tr112 through the thin film transistor Tr111.

Id. at 2:42-52, 3:6-14. The drive transistor then provides a current to the OLED corresponding to

that gradation voltage Vpix, and adjusting the gradation voltage Vpix controls the current value of

a driving current which flows to the organic EL element OEL. As stated in the ’137 patent, “[s]uch

a drive control method is referred to as a voltage gradation specification mode (or a voltage

gradation specification drive).”




Page 16
’137 patent at 3:6-14.

               Unlike a voltage gradation current drive circuit, the ’137 patent’s drive circuits use

a “current gradation specification mode (or, a current gradation specification drive) of directly

flowing a current component (a gradation current) of a gradation signal.” ’137 patent at 20:29-36.

A notable difference in the structure of the current gradation specification drive circuit is that the

data line is connected to the source of the drive transistor, which is a current conducting electrode,

through the switching transistor, rather than to the gate of the drive transistor in the voltage

gradation specification mode. This allows a gradation current to be provided on the data line to

the drive transistor, which is used to control the luminance of the OLED according to display data.

               Gradation Current                                  Gradation Voltage




’137 patent, Figs. 1, 36.

               Every embodiment in the specification uses a current gradation specification drive

circuit such as the one shown in Figure 1 above. See, e.g., ’137 patent at 21:62-23:14. And the

specification repeatedly describes providing a “gradation voltage” as distinct from providing a

“gradation current.” See, e.g., ’137 patent at 2:34-41, 2:49-52, 3:6-14, 3:36-41, Figs. 35, 36

(discussing prior art’s use of a “gradation voltage”); id. at 14:63-67, 16:3-5, 20:29-36, 22:4-14,



Page 17
22:19-24, 22:25-32, 24:2-10, 24:30-37, 28:49-60, 38:10-19, 38:53-58, 56:13-17, Figs. 7, 8, 9

(discussing patent’s use of a “gradation current”).

               The prosecution history also would have informed a POSITA that a “gradation

current having a current value” does not include a voltage programmed circuit.              During

prosecution, the applicant responded to a rejection based on a prior art disclosure of gradation

voltage by amending the claims to limit the gradation signal to a gradation current.




Ex. 5 (’137 File History) at 2 (August 24, 2010 Claims).

               Prior to that amendment, a POSITA would have understood that the claims may

have been intended to cover both types of gradation signals, voltages and currents, but not after.

The applicants clarified this when they distinguished the prior art Ono reference as well. The

applicants explained that Ono did not anticipate the claims because it “discloses applying a voltage

by addition of a data voltage Vd and the threshold voltage Vth to the data line 7,” and therefore

“Ono et al does not disclose generating and supplying a gradation current as a gradation signal.”




Page 18
Ex. 7 (’137 File History) at 32 (August 24, 2010 Arguments Made in Amendment).

               A POSITA would have found it immediately apparent that Ono is a voltage

gradation circuit. For example, Figure 2 of Ono below shows the same circuit structure as in Figure

36 of the ’137 patent where a voltage is provided on the data line to the gate of the drive transistor

15.




Page 19
Ex. 6 (Ono) at Fig. 2

                The prior art also confirms that POSITAs viewed generating a gradation current

having a current as display data corresponding to a luminance gradation, as an alternative to

generating a gradation voltage having a voltage value as display data corresponding to a luminance

gradation. See, e.g.,

               “A data supplying method to pixels using the organic EL elements includes a

                voltage-programmed mode in which voltage-based data is supplied to data lines

                and a current-programmed mode in which current-based data is supplied to the data



Page 20
          lines.” Ex. 21 (U.S. Patent No. 20050099412) at ¶ 4; see also id. at¶¶ 5, 6, Figs. 2,

          5, 7, 17

         “In an AMOLED display there are transistors in each pixel circuit, and the

          programming of the pixels circuit to drive the desired current through the OLED is

          accomplished by applying a voltage to the transistors in the pixel circuit (for a

          voltage-programmed pixel), or by applying a current to the transistors in the pixel

          circuit (in a current-programmed pixel). Of course, the configuration of the

          transistors in the pixel will be different in the two cases.” Ex. 22 (U.S.

          2005/0067971) at ¶ 5; see also id. at ¶ 6 (“In a voltage-programmed display, the

          data applied to the data lines, i.e., columns, is a voltage, not a current”).

         “The active matrix method is classified into a voltage programming method or a

          current programming method according to signal forms supplied for programming

          a voltage in the capacitor.” Ex. 23 (U.S. Patent No. 7,501,999) at 1:40-2:40, Fig. 2.

         “The AMOLED displays are classified as either a voltage-programmed display or

          a current-programmed display. The voltage-programmed display is driven by a

          voltage-programmed scheme where data is applied to the display as a voltage. The

          current-programmed display is driven by a current-programmed scheme where data

          is applied to the display as a current.” Ex. 24 (U.S. Patent No. 8,115,707).

         “[A] pixel of a conventional voltage-driven AMOLED…a gray scale to be

          displayed is determined by a voltage on a data line” Ex. 25 (U.S. patent No.

          8,502,754) at 1:42-61; see also id. at 3:43-46 (“conventional current-driven

          AMOLED . . . The gray scale of the current-driven AMOLED pixel is determined

          by a magnitude of the current provided by the current source.”).



Page 21
              “The pixel circuit shown in Fig. 35 is different from that shown in Fig. 33.

               Luminance data is given in the form of voltage in the pixel circuit shown in Fig.

               33, while the same data is given in the form of current in the pixel circuit shown in

               Fig. 35.” Ex. 26 (U.S. Patent No. 7,015,882) at 1:45-3:38 (providing additional

               details), Figs. 33, 35.

               In view of this well-known understanding in the art, a POSITA would have

understood that a “gradation current having a current value” is an actual current with a value

corresponding to a luminance level, and not a voltage with a value corresponding to a luminance

level.

         B.    ’891 patent

               1.      “a third thin film transistor which during driving its gate …” (’891
                       patent, claims 1, 3)


               Claims 1 and 3 of the ’891 patent each have a limitation “a third thin film transistor

which during driving its gate through a driving conductor taps a diode driving current at an output

of said first current-driving transistor and supplies a current measuring- and voltage regulating

circuit, said current measuring- and voltage regulating circuit providing to the data conductor a

voltage signal which is dependent on a current measuring result and a voltage comparison.”

               It is my opinion that a POSITA would have understood that the function of

“providing to the data conductor a voltage signal” occurs during driving the third transistor’s gate

in view of the specification.

               The specification supports that from the perspective of a POSITA, each of the

claimed functions of tapping, supplying, and providing occur during driving the gate of the third

transistor. For example, the specification states that in the “present invention” the third transistors

gate is driven, and states that it “taps… and supplies…and provides.”


Page 22
’891 patent at 1:64-2:10.

                Similarly, the next paragraph in the specification states that “with this circuit,” the

circuit where the third transistors gate is driven, the “current to be measured is directly tapped,”

“[t]he measured value of the current is compared” and “in the case of deviation a corresponding

correcting signal is provided at the input of the image point circuit.”




’891 patent at 2:11-18. A POSITA would have understood that the “input of the image point

circuit” refers to the data conductor in the claim, and the “correcting signal” is the “voltage signal”

that is provided to the data conductor in the claims. As shown above, the next sentence states that

the third transistor is “switch[ed] off.”




Page 23
               The sequential recitation of tapping, providing, and then turning off the transistor

in this paragraph would have indicated to a POSITA that “providing” occurs while the transistor

is switched on, which is while the gate is driven.

               A POSITA also would have understood that the “providing” step occurs during

driving the gate of the third transistor by analyzing the specification and the circuit diagram figure

in the patent. To explain, below is an annotated version of the only disclosed Figure of the ’891

patent, describing the different elements and their claimed functions (i.e., tapping, supplying, and

providing) in the limitation beginning with “a third thin film transistor which during driving its

gate.” First, the diode driving current is tapped (blue) and flows through the third transistor (T3,

light green) because its gate is driven. Second, the diode driving current is supplied (pink) to the

“current measuring and voltage regulating circuit” (yellow) wherein “said current measuring and

voltage regulating circuit” measures the current, compares the measured value with a voltage, and

provides to the data conductor a voltage signal dependent on the current measurement and voltage

comparison.




Page 24
                In this circuit, the “voltage signal” that is provided to the data conductor (D) is the

input to the first current driving transistor (T1), which controls how much current is being tapped

at the claimed “output of said first current-driving transistor,” supplied to the current measuring

and voltage regulating circuit (12), and measured (U/I). Accordingly, while the third transistor is

driven, the output of the first current driving transistor is “fed back” to the input of the driving

transistor as a voltage at the gate of T1. And each time the voltage at D changes, T1 will provide

a different current value to be tapped, supplied and measured. This would happen continuously

while the third TFT’s gate is driven, allowing the drive current to be “regulated by the resistor

[sic:transistor] T1 to the desired value.” Id. at 3:9-21; see also id. at cls. 1, 3 (requiring “a feedback

coupling”). In other words, while the third transistor is on, the diode driving current and voltage

that is provided changes and then, when the third transistor is turned off, the current remains



Page 25
constant. The ’891 patent confirms that this understanding is correct, as it states that only after the

third transistor is “switched off,” the current “stabilizes.” Id. at 2:16-18.

               2.       “wherein all above mentioned elements of the driving circuit are
                       located at a same side of said light emitting diode” (’891 patent, claim
                       3)

               The term “wherein all above mentioned elements of the driving circuit are located

at a same side of said light emitting diode” appears in claim 3 of the ’891 patent. In my opinion,

a POSITA would have understood this to mean “wherein all above mentioned elements of the

driving circuit are electrically connected to the anode or cathode of said light emitting diode.”

               An OLED is like any diode, which is a circuit element that conducts current in one

direction but not the other. The two “sides” of a diode are the anode side and the cathode side,

and current flows from the anode to the cathode but not from the cathode to the anode. In a circuit

diagram, a diode, including “organic light emitting” diodes, have the following schematic symbol

that looks like an arrow pointing towards a straight line. The easiest way to remember which side

is the anode and which is the cathode is that current can flow from the anode to the cathode, and

so the direction the arrow is pointing is towards the cathode side.




Page 26
               In my opinion, the phrase “located at a same side” in the claims of the ’891 patent

refers to the electrical location, or electrical connection, of the drive circuit elements with respect

to the light emitting diode in the circuit diagram of Figure 1.

               The prosecution history of the ’891 patent supports that the “side” of the light

emitting diode in claim 3 refers to the anode or cathode sides of the diode.

               During prosecution, the applicant stated that claim 3’s requirement that “all the

above mentioned elements of the driving circuit are located at the same side of the light emitting

diode” is “clearly shown in the drawings.”




Page 27
’891 FH at 127.

               The ’891 patent only includes a single “drawing,” which is an electrical circuit

diagram with common engineering symbols such as for an LED, transistors, and a capacitor. As

shown below, it depicts “an organic, light-emitting diode LED with a cathode connected to

ground” and the “circuit parts” are connected only to the “anode” side of the LED as shown in the

annotated figure below. Id. at 2:25-27; see id. at 3:22-26 (referring to the “adjustable anode

potential of the LED element”). A POSITA would understand that this Figure shows that all of

the circuit elements are simply electrically located, i.e., electrically connected to the anode side of

the LED.




Page 28
’891 patent at Fig. 1.

               This figure does not depict or disclose any shape, form, or geometry of a physical

circuit, or of any physical “layer” or “layers” of the OLED. Nor is there any disclosure in the

specification that describes the layers of material that make up the drive circuit elements as

necessarily being physically oriented on one side or the other of the actually manufactured OLED

device. Rather, the specification states that by electrically locating the elements on the same side

of the circuit diagram, it would be possible to manufacture the circuit using a “conventional layer



Page 29
sequence” and that it would not be “necessary” to use through contacting during manufacturing.

’891 patent at 2:26-28. A POSITA would not have understood that the physical location of the

drive circuit elements to be on the same side of any OLED layers would be required by the term

“wherein all above mentioned elements of the driving circuit are located at a same side of said

light emitting diode.”

       C.      ’068 patent

               1.        “formed on said plurality of supply lines along said plurality of supply
                         lines” (’068 patent, claim 1) / “connected to said plurality of supply lines
                         along said plurality of supply lines” (’068 patent at claim 13)

               I understand that the term “formed on said plurality of supply lines along said

plurality of supply lines” is found in Claim 1. Claim 1 recites:




               I also understand that “connected to said plurality of supply lines along said

plurality of supply lines” is found in Claim 13. Claim 13 recites:




Page 30
               For the reasons discussed below, in my opinion, the meaning of “along said

plurality of supply lines” is “over the length of said plurality of supply lines.”

               The term “along said plurality of supply lines” describes how the claimed “feed

interconnections” are “formed on” (claim 1) or “connected to” (claim 13) the plurality of supply

lines.

               I’m not aware of “along” having any technical or scientific meaning in the art. As

described below, the ’068 patent uses the term “along” to have a non-technical meaning as

reflected in dictionaries in the early 2000s. See, e.g., Ex. 14 (The American Heritage College

Dictionary (2002)) at p. 39 (“1. Over the length of: walked along the path.”); Ex. 15 (Webster’s



Page 31
New World College Dictionary (2002)) at p. 40 (“1. On or beside the length of; over and

throughout the length of [we hiked along the trail; along the driveway there is a hedge]”); Ex. 16

(Collins English Dictionary Complete and Unabridged) (2003)) at p. 45 (“1. Over or for the length

of, esp in a more or less horizontal plane: along the road”).

               The ’068 patent describes two embodiments of its “feed interconnections.” In the

first embodiment, the specification discloses that the feed interconnections “are provided in

parallel to the supply lines supply lines Z1 to Zm.” ’068 patent at 6:2-4. As shown below in Figure

1, which is a top view of the display panel, the supply lines (red) are arrayed horizontally across

the display panel and connect to the pixels of a given row. The feed interconnections (blue) are

similarly arrayed horizontally across the display panel in parallel with the supply lines. In this

embodiment, each “feed interconnection” extends from one end of a respective “supply line” to

the supply line’s opposing end.




Page 32
               The specification discloses that the parallel structure in the first embodiment is

achieved by first forming “a plurality of long trenches 34 (FIG. 8) running in the horizontal

direction along the supply lines Z1 to Zm.” Id. at 10:17-20. Next, the feed interconnections are

buried in these trenches and “formed on the upper surface of the supply lines Z to Zm to be

electrically connected to them.” Id. at 6:33-35, 10:23-29.

               A side view of this embodiment is shown below in Figure 6, wherein the feed

interconnections (blue) are formed on the upper surface of the supply lines (red) and extend parallel

to the supply lines in the horizontal direction.




Page 33
               In this embodiment, the specification further discloses that “conductive lines” are

formed on the feed interconnections along them. Id. 11:7-11. Specifically, the specification

discloses that “on the feed interconnections 90 . . . conductive lines 51 electrically connected to

the feed interconnections 90 along them are patterned.” Id. A side view of this embodiment is

depicted in Figure 6, which shows the conductive lines 51 (yellow) are formed on the upper surface

of the feed interconnections (blue) and extend across the length of the feed interconnections in the

horizontal direction.




Page 34
               In the second embodiment, shown in Figure 20 below, “[t]he feed interconnections

90 are connected to the supply lines Z1 to Zm, and branched in parallel to the signal lines Y1 to Ym,

when viewed from the upper side.” Id. at 23:1-3. In this embodiment, each “feed interconnection”

(blue) is connected to each “supply line” (red) such that it forms a grid. In this grid configuration,

each supply line has connections (yellow) to the “plurality of feed interconnections” over the

horizontal length of the supply line. Id. at 27:6-11. The connections (yellow) between the feed

interconnections and the supply lines are “along” the supply lines.




               To a POSITA, each of these Figures supports that the “feed interconnections” are

formed on or connected to the supply lines over the length of the supply lines.

               The purpose of the “feed interconnections,” and the problem the ’068 patent was

trying to solve, also would have informed a POSITA that “along” is used in the claims to mean

“over the length of.” The patent discloses that the intended purpose of the invention is to



Page 35
“satisfactorily drive a light-emitting element while suppressing any voltage drop and signal

delay.”. ’068 patent at 2:39-41, 3:60-4:14.

                As explained in the Background of the Invention, driving circuits include

“interconnections such as a power supply line to supply a current to an organic EL element,” which

“are patterned simultaneously in the thin film transistor patterning step by using the material of a

thin-film transistor such as a switching transistor or driving transistor.” ’068 patent at 1:57-62;

see also id. at 1:62-2:9. The ’068 patent, however, recognizes that a problem occurs when supply

lines are patterned together with the TFT electrodes (gates, sources and drains) because TFT

electrodes are designed to be thin—hence the name thin-film transistors. Id. Accordingly, when

supply lines are patterned together with the thin-film electrodes, as was conventional, the same

thin-film is used both for the electrodes and the supply lines meaning the supply lines are thin as

well. Id. Because of this, the ’068 patent states that the supply line has a high resistance and the

necessary amount of current cannot be provided through the supply line to the organic EL elements

along it. Id. at 2:9-14; 18:26-30 (“The resistance of a thin film such as the gate or the source/drain

of a thin-film transistor is so high that the write current (i.e. driving current) cannot be supplied to

the organic EL elements 20.”).

                To provide additional context, “supply lines” are designed to provide current to a

“plurality of light-emitting elements.” ’068 patent at 2:8-11. For example, the supply lines will

be arrayed across a display panel in a direction, such that each supply line can supply current to

illuminate the pixels arranged in that direction across the display. See, e.g., ’068 at Figs. 1, 20,

5:60-67; 6:7-11; 22:50-65; 23:35-39. In the ’068 patent, the supply lines (red) are arrayed

horizontally across the display to supply current to illuminate the pixels (yellow) in the

corresponding row.




Page 36
                                           ’068 patent Fig. 1.

                The resistance of a conductor is equal to the length of the conductor between two

points, times the “resistivity” of the metal, divided by the cross sectional area of the conductor

(width times thickness). The resistivity of a conductor is generally constant (that is dependent on

the material used), so the longer a line is the greater its resistance, and the greater the cross sectional

area (i.e., width times thickness) the less its resistance. See ’068 patent at 20:51-22:44 (discussing

resistivity, length, and sectional area of feed interconnections).

                The ’068 patent explains that the high resistance of a thin supply line leads to two

problems when supplying the current to a plurality of pixels through it: “voltage drop” or “current

flow through the interconnection delays” (also referred to as “signal delays”). Id. at 2:5-14. In

order to suppress these problems, “the resistance of the interconnection is preferably low.” Id. at

2:12-14. Although, the ’068 patent notes that it is possible to reduce the resistance of the supply

line interconnection in the metal layer serving as the source and drain of the TFT, or the metal

layer serving as the gate of the TFT (collectively, “TFT layers” or “TFT electrodes”), such as by


Page 37
making the supply line thicker or wider, it expressly discourages it. Id. at 2:14-35. For example,

the ’068 patent explains that using the TFT layers to reduce resistance creates more problems, such

as increased parasitic capacitance that “retards the flow of the current,” decreases in “the ratio of

the light emission area,” “large changes in transistor characteristics,” decreases in “etching

accuracy,” and adverse effects of transistor characteristics. Id.

               Accordingly, to decrease the voltage drop and signal delay problems in the supply

lines formed in the TFT layers, the ’068 patent discloses that separate conductive structures, called

“feed interconnections,” are “stacked on the supply lines and formed separately for [sic:from] the

drains, sources, and gates of the driving transistor.” ’068 patent at 3:61-4.3. This allows the feed

interconnections to be made thicker than the TFT layers with a reduced resistance and, because

they are stacked on the supply lines over the length of them, the feed interconnections help to share

the flow of current as it is supplied to each of the light emitting elements along the supply line. Id.

at 3:61-4:14, 10:25-32, 18:26-40, 26:62-66. This has the effect of reducing the resistance of the

path for current to flow to the pixels through the supply lines. Id. For this reason, the feed

interconnections in both embodiments are over the length of the supply lines, so that they can

reduce the resistance of the supply lines across the pixel area in the display panel. Id. at Figs. 1,

6, 20, 25; see id. at 20:25-33 (“total length of the feed interconnection” extends across 1366 pixels

in the row direction). In the first embodiment, the feed interconnections reduce the resistance of

the supply lines by increasing the effective cross sectional area of the line. Id. at 6:2-4, 10:17-33,

18:26-40. In the second embodiment, the feed interconnections reduce the resistance of the supply

lines over the length of the supply line by decreasing the effective length of the supply line that

current travels. Id. at 23:1-3, 26:62-66.




Page 38
                 This problem and solution is reflected in the claim language, which requires that

the supply lines are patterned with the sources and drains of the drive transistor. ’068 at claims 1,

13 (requiring “plurality of supply lines which are patterned together with the sources and drains”).

Thus, as taught by the ’068 patent and as a POSITA would understand, the claimed supply lines

would be formed thin and have too high of a resistance to provide sufficient current to a plurality

of light emitting elements. ’068 patent at 1:57-2:12, 18:26-30 (“The resistance of a thin film such

as the gate or the source/drain of a thin-film transistor is so high that the write current (i.e. driving

current) cannot be supplied to the organic EL elements 20.”). And in each claim, the “feed

interconnections” are formed or connected to the supply lines along the supply lines, so that the

feed interconnections can decrease the resistance of the supply lines as discussed above.

                 A POSITA would not have understood “along” to mean “at a point” as it would

defeat the purpose of the alleged invention. Specifically, if a feed interconnection is only connected

at a single point on a supply line, the feed interconnection would not improve voltage drop or

signal delay problems because the resistance of the supply line would remain the same. The supply

lines effective cross sectional area would not be increased over its length, nor would there be a

decrease in the length for current to flow through the supply line.              In particular, a feed

interconnection that only connects to the supply lines at a single point would not address the

voltage drop and signal delay problem that occurs particularly for pixels furthest from that point

of connection.

                 Thus, it is my opinion that “along said plurality of supply lines” means “over the

length of said plurality of supply lines.”

                 2.      “patterned together” (Claims 1 and 13)

                 The terms “patterned” and “patterned together” are found in Claim 1 and Claim 13.

Claim 1 recites:


Page 39
          Claim 13 recites:




Page 40
                Claims 1 and 13 thus include the same two “patterned” requirements: (1) “a

plurality of signal lines which are patterned together with the gates of said plurality of driving

transistors” and (2) “a plurality of supply lines which are patterned together with the sources and

drains of said plurality of driving transistors.”

                For the reasons discussed below, the meaning of “patterned” is “formed of the same

layer” and “patterned together” is “patterned at the same time.”

                The ’068 patent uses the term “patterned” to describe “manufacturing the display

panel,” which is an integrated circuit comprising transistors, capacitors, organic light emitting

diodes, and conductive lines.          ’068 patent at 1:63-2:4, 14:17-15:40 (section entitled

“Manufacturing Method of Transistor Array Substrate and EL Display Panel”). The specification

discloses that the components and lines of the display panel are formed by overlaying different



Page 41
layers one by one using three well-known semiconductor manufacturing processes: “deposition,”

“photolithography,” and “etching.”

               In this context, patterning has a well-known meaning to those of ordinary skill in

the art. As I explained in my textbook, published in 2002, “[a]ll integrated circuits consist of

various layers that overlay [each other] to form the device or component,” wherein “each distinct

layer must be defined as a collection of geometries.” Ex. 19 (CMOS) at 23. Each integrated circuit

begins with a starting material, called a substrate, and then the well-known semiconductor

manufacturing techniques of “deposition,” “photolithography,” and “etching” are sequentially

executed to manufacture the relevant semiconductor components and lines. See, e.g., Ex. 19

(CMOS) at 23-24, Fig. 2.1-4.

               The first step, deposition, comprises depositing a layer of material across the entire

surface of the substrate. This can be achieved by a variety of deposition methods, including vapor

deposition such as physical vapor deposition (PVD) or chemical vapor deposition (CVD).

               The second step, photolithography, comprises creating a “mask” for transferring a

desired pattern to the deposited layer using ultraviolet light (UV light). During photolithography,

a “photoresist” is deposited on the surface of the layer to be patterned. Because the characteristics

of the photoresist change when exposed to UV light, one can use the photoresist to transfer a

pattern from a photomask to the deposited layer by selectively exposing areas of the layer to UV

light.

               For example, as shown below in annotated Figure 2.1-4, a photomask is created

with the desired pattern to be transferred to the layer, much like a stencil. A photoresist (blue) is

deposited on the desired layer to be patterned, here the polysilicon (black). Next, one uses the

mask to selectively expose the photoresist on the layer to UV light.




Page 42
Ex. 19 at 24 Fig. 2.1-4(a) (annotated, cropped).

               Using the type of mask shown in the example above, the areas exposed to UV light

(material below the white regions of the mask) will be removed, and the areas that were not

exposed to UV light (area beneath the black pattern of the mask) will remain. Ex. 19 (CMOS) at

24. As shown below in annotated Figure 2.1-4, the only photoresist (blue) that remains on the

polysilicon (black) is the portion that was not exposed to the UV light.




Page 43
Ex. 19 at 24 Fig. 2.1-4 (b) (annotated, cropped).

               Next, one etches the desired layer to be patterned—here the polysilicon—to remove

the portions of the deposited layer that are unprotected by the mask. Specifically, the remaining

photoresist protects selected areas of polysilicon from being removed by the etch plasma or acids.

As shown below in annotated Figure 2.1-4, the only polysilicon (black) remaining is that

underneath the photoresist (blue).




Ex. 19 at 24 Fig. 2.1-4(c) (annotated, cropped).




Page 44
               Once the etching process is complete, the photoresist is removed without damaging

the underlying polysilicon layer. The resulting polysilicon layer (black) reflects the desired pattern

from the original photomask.




Ex. 19 at 24 Fig. 2.1-4(d) (annotated).

               As I explained in my textbook, “[t]his process must be repeated for each layer of

the integrated circuit.” Ex. 19 (CMOS) at 24.

               The components or lines in each layer are formed at same time because the

depositing, photolithography, and etching steps are performed sequentially to the entire layer.

Thus, if two components are formed in the same layer, both components will be formed during the

same deposition, photolithography, and etching steps.

               The specification of the ’068 patent discloses manufacturing the display panel in a

manner consistent with the well-known patterning process discussed above.

               For example, the specification discloses that first a gate layer is formed on the base

insulating substrate. The gate layer is formed on the substrate by depositing a material onto the

substrate through “vapor deposition such as CVD, PVD, or sputtering.” ’068 patent at 14:22-24.

The gate layer is then “sequentially subjected to photolithography and etching to pattern the gates



Page 45
21g, 22g, and 23g, and the electrodes 24A of the pixel circuits Pij to Pmn, and the signal lines.” Id.

at 14:24-27. A side view of the completed gate layer is shown in annotated and cropped Figure 5

below wherein the gate layer (red) is formed on the insulating substrate (pink).




’068 patent at Fig. 5 (annotated, cropped).

               As shown in the above Figure 5, above, all components in the gate layer—the signal

lines, gates, and capacitor electrodes—are formed from a single layer. The specification confirms

this understanding by disclosing to a POSITA that the signal lines, gates, and capacitor electrodes

“are formed, using photolithography and etching, by patterning a single conductive film.” ’068

patent at 9:18-28. A person of ordinary skill would further understand that the signal lines, gates,

and capacitor electrodes were patterned at the same time because they are formed using the same

deposition, photolithography, and etching steps. See, e.g., id. at 25:4-10 (the “gates” of the TFTs

and the “signal lines … are simultaneously formed, using photolithography and etching, by

patterning a conductive film.”).

               Next, the specification discloses the formation of the gate insulating film. The

specification discloses that the gate insulting film is formed on the surface of the gate layer by

“vapor deposition.” ’068 patent at 14:28-31. Then, contact holes, which are holes formed in an

insulating layer such that opposing layers can be connected, are formed by “photolithography and

etching.” Id. A side view of the completed gate insulating film is shown in annotated and cropped

Figure 5 below wherein the gate insulating film (orange) is formed on the gate layer (red).


Page 46
’068 patent at Fig. 5 (annotated, cropped).

               Next, semiconductor films is patterned on the gate insulating. The patent discloses

depositing a layer through vapor deposition. Id. at 14:32-34. The semiconductor film is then

patterned using photolithography and etching. Id. A side view of the completed semiconductor

film is shown in annotated and cropped Figure 5 below wherein the semiconductor film (green) is

formed on the gate insulating film (orange).




’068 patent at Fig. 5 (annotated, cropped).

               The channel protective film is next patterned on the semiconductor films by

sequentially executing vapor deposition, photolithography, and etching. Id. at 14:34-37. A side

view of the completed channel protective film is shown in annotated and cropped Figure 5 below

wherein the channel protective film (yellow) are formed on the semiconductor film (green).




Page 47
’068 patent at Fig. 5 (annotated, cropped).

               The patent discloses that the impurity-doped semiconductor film is patterned next

by sequentially executing vapor deposition, photolithography, and etching. Id. at 14:37-41. A side

view of the completed impurity doped semiconductor film is shown in annotated and cropped

Figure 5 below wherein the impurity-doped semiconductor film (dark pink) is formed on the

channel protective film (yellow) and the semiconductor film (green).




’068 patent at Fig. 5 (annotated, cropped).

               Next, the specification discloses forming the drain layer. First, a layer is deposited

across the surface of the existing substrate. Id. at 14:42-45 The layer is then “sequentially

subjected to photolithography and etching to pattern” the drains, sources, pixel electrodes 24B, the

scan lines, and the supply lines. Id. at 14:46-50. A side view of the completed drain layer is shown




Page 48
in annotated and cropped Figure 5 below wherein the drain layer (blue) is formed on the gate

insulating layer (orange) and the impurity doped semiconductor films (dark pink)




’068 patent at Fig. 5 (annotated, cropped).

               Another side view of the completed drain layer is shown in annotated and cropped

Figure 8 below wherein the drain layer (blue) is formed on the gate insulating layer (orange) and

the impurity doped semiconductor films (dark pink).




’068 patent at Fig. 5 (annotated, cropped).

               As shown in Figure 5 and Figure 8 above, all components in the drain layer—the

sources and drains, supply lines, scan lines, and capacitor electrodes 24B—are formed in a single

layer. The specification confirms this understanding, stating “the drains 23d and sources 23s of

the driving transistors 23 … and the supply lines Z1 to Zm are formed, using photolithography and

etching, by patterning a single conductive film.” ’068 patent at 9:36-51; see also 9:2-4 (“The

drains 21d to 23d and source 21s to 23s of the transistors 21 or [sic] 23 are formed by patterning


Page 49
the same material layer.”), Id. at 25:4-10. A person of ordinary skill would further understand

that the supply lines, sources and drains, scan lines, and capacitor electrodes are patterned at the

same time because they are formed using the same deposition, photolithography, and etching steps.

               The specification then discloses depositing a “protective insulating film” on the

drain layer. Id. at 14:51-52. A coating is then applied to the protective insulating film to form the

“planarization film.” Id. at 14:52-54. A side view of the completed transistor substrate with the

protective insulating film (bright green) and planarization film (dark blue) is shown in annotated

and cropped Figure 5 below.




’068 patent at Fig. 5 (annotated, cropped).

               Similar layered structures are shown in the rest of the ’068 patent’s figures as well.

See, e.g., ’068 patent at Figs. 5-11, 22-25; see also id. at 11:11-14, 26:40-43 (describing

“conductive lines 51 are patterned together with the pixel electrodes 20a by etching a conductive

film”), Fig. 8 (showing conductive lines 51 and pixel electrodes 20a in the same patterned layer).

Thus, it’s clear to a POSITA that the ’068 patent uses “patterned” to describe the formation of the

display panel layer by layer, consistent with its ordinary usage in the art. It is my opinion that

“patterned” means “formed in a single layer” and “patterned together” means “patterned at the

same time.”




Page 50
               I understand that Solas would construe “patterned” and “patterned together” as

“formed in one or more layers” and “formed to fit together.” This does not reflect how the terms

would be understood by a POSITA in view of the evidence above. Patterning is a well understood

process that must be repeated for each layer, which is how the term is used in the ’068 patent. The

’068 patent only refers to patterning components as part of a single layer, and does not refer to

components formed in different layers as being “patterned” or “patterned together.” I have also

reviewed the ’068 patent and its file history, and there is no disclosure of the term “to fit” or the

concept of “fitting,” as Solas proposes in its construction of “patterned together.” Thus, a POSITA

would not have understood “patterned together” to mean “patterned to fit together,” and would not

understand what “to fit” means in the context of the ’068 patent.

               3.      “feed interconnections” (Claims 1, 10, 12, 13, 17)

               The term “feed interconnections” is found in independent claims 1 and 13 and

dependent claims 10, 12, 13, and 17. Claim 1 recites:




               Claim 13 recites:




Page 51
               For the reasons discussed below, in my opinion, the meaning of “feed

interconnections” is “conductive structures in a layer or layers different from the gates, sources

and drains that provide connections to a source that supplies voltage and/or current.”

               The term “feed interconnections” is not a common or established term to a

POSITA, and I cannot recall having seen the term used outside of the context of Casio’s patents.

               The specification discloses “feed interconnections [that] are stacked on supply

lines” and “formed separately for [sic:from] the drains, sources, and gates of the driving transistor.”

’068 patent at 3:61-4:3; 4:10-14. The specification discloses that because the feed interconnections

are formed separately from the transistors’ drains, sources, and gates, the feed interconnections

can be made thick and the resistance of the feed interconnect can be reduced compared to an

interconnect or supply line formed in the TFT electrodes. Id.; see also id. at 1:57-2:35, 10:25-32,



Page 52
18:26-40, 26:61-66. This provides a low resistance path for current to flow from the voltage source

to the pixels and suppresses “voltage drop and signal delay.” Id. at 3:61-4:3; 4:10-14, 10:25-32,

18:26-40, 26:62-66.

               In every embodiment of the ’068 patent, the feed interconnections are expressly

formed in a layer different than the gates, sources and drains of the transistors. ’068 patent at

10:25-32 (“feed interconnections 90 above formed by electroplating and are therefore much

thicker than the signal lines Y1 to Yn, scan lines X1 to Xm, supply lines Z1 to Zm, and the gates,

sources, and drains of the transistors 21 to 23.”); see also id. at 26:62-66 (same).

               For example, annotated Figure 8 below shows that, in the first embodiment, the

feed interconnections 90 (yellow) are formed above the gate layer (red) and source and drain layer

(blue).in




’068 patent at Fig. 8 (annotated).




Page 53
                Similarly, annotated Figure 25 below shows that, in the second embodiment, the

feed interconnections 90 (yellow) are formed above the gate layer (red) and sources and drains

layer (blue).




’068 patent at Fig. 25 (annotated).

                The specification teaches that it is because the feed interconnections are “formed

from a conductive layer different from the gates, sources and drains of thin-film transistors” that

the “voltage drop by the feed interconnections 90 is small” and “the write current (pull-out current)

can sufficiently be supplied without any delay.” ’068 patent at 18:30-39; see also id. at 10:25-32,

26:61-66, Figs. 8, 25. A POSITA would have understood that this was important and a requirement

of the claim because the “object of the present invention [is] to satisfactorily drive a light-emitting

element while suppressing any voltage drop and signal delay.” Id. at 2:38-41.

                Furthermore, A POSITA would have been discouraged from forming the feed

interconnections in the same layer as the TFT gates, sources or drains as discussed above with

respect to limitation C.1 above .

                It is my opinion that these statements in the prosecution history would have

informed a POSITA that feed interconnections would need to be formed in a layer different than

the gates, sources, and drains of the transistors.




Page 54
       I declare that all statements made herein of my own knowledge are true and that all

statements made on information and belief are believed to be true; and further that these statements

were made with the knowledge that willful false statements are punishable by fine or

imprisonment, or both, under Section 101 of Title 18 of the United States Code.

       I declare under penalty of perjury that the foregoing is true and correct.



                                                                                     13 March 2020
                                      _________________________________             _____________
                                      Douglas R. Holberg                               Date




Page 55
APPENDIX A
                                        Douglas R. Holberg, Ph.D.
               820 Camino de Rancho, Wimberley, TX. 78676 (512) 970-4007 ip@holberg.org

Εδυχατιον
   B.S.E.E. - 1977, Texas A&M University, College Station, TX.
   M.S.E. - 1989, The University of Texas, Austin, TX.
   Ph.D. - 1992, The University of Texas, Austin, TX.
Εξπεριενχε

Intellectual Property Technical Consultant –
    Apr 2013 – Present: Principal
         Patent analysis for licensing and litigation (offensive and defensive)
         Patent analysis and review for valuation
         Inter Partes Review
         Expert witness
         Teardown, electrical measurements and analysis
         Simulation and modeling
         Technical consulting
    Jan 2008 – Mar 2013
         Patent analysis for licensing and litigation (offensive and defensive)
         Technical support for patent prosecution
         Patent analysis and review for valuation

Silicon Laboratories –
     Jun 2005 – Jan 2008: V. P. of Technology
     Dec 2003 – Jun 2005: Director of Engineering, MCU Products

Cygnal Integrated Products - Feb. 1999 to Dec 2003 (acquired by Silicon Labs Dec 2003)
    Vice President of Engineering, Chief Technical Officer, Co-founder
    Concurrent to the position at Cygnal, I served as Adjunct Assistant Professor at the University of Texas at
    Austin, and Technical Advisory Boards for Silicon Metrics and Celite Systems.

Adjunct Assistant Professor, University of Texas as Austin – 1995-2001
   Taught “CMOS Analog Circuit Design” Graduate class: EE397K and Undergraduate class: EE338L

Crystal Semiconductor Corp. (Cirrus Logic) - Sep. 1996 to Feb. 1999
    Director of Imaging and Video Products (CCD interface, CMOS imagers, TV encoders, etc.)

Crystal Semiconductor Corp. (Cirrus Logic) - Oct. 1992 to Sep. 1996
    Design Manager for VLSI mixed-signal products including telecommunications and disk drive read channel
    devices.

Independent Consultant - Aug. 1987 to Oct. 1992
    Taught a short-course entitled “CMOS Analog Integrated Circuit Design” in Berlin, Germany twice per year as
    a part of the “Berlin Continuing Engineering Education Program.” In addition, this course was taught at Analog
    Devices BV, Ireland, Aug. 1990.
    Lectured at Baylor University's Department of Engineering (Spring „89, Spring „91).
    Consultant for Advanced Micro Devices, Crystal Semiconductor, and other companies on projects relating to
    switched-capacitor filters, operational amplifiers, latchup, and the ISDN analog interface.
Crystal Semiconductor Corp. - Oct. 1984 to Aug. 1987
    Project leader on the CS7008 Universal Filter--a universal programmable filter using novel switched-capacitor
    techniques. This design was completed in a 3m silicon-gate double-polysilicon CMOS process.

Texas Micro Engineering, Inc. - June 1980 to Oct. 1984
    Project leader on TME3030 Sense Amplifier/Filter--a dual-channel switched-capacitor filter circuit to be used
    in a medical electronic application. Co-designed a gate-array platform customized for medical and consumer
    products. Performed extensive device characterization of MOS transistors. This work included characterization
    of noise performance and characterization of transistors operating in weak inversion.

Mostek, Inc., Carrollton, TX. - Jan. 1978 to June 1980
    Circuit designer. Served as project leader on MK5387 DTMF generator.
Ινϖεντιονσ
    1.    10,492,686     Devices, systems and methods for using and monitoring medical devices
    2.    8,010,819      Microcontroller unit (MCU) with power saving mode
    3.    7,719,595      Preview mode low resolution output system and method
    4.    7,660,968      Reconfigurable interface for coupling functional input/output blocks to limited number of I/O pins
    5.    7,613,901      Comparators in IC with programmably controlled positive / negative hysteresis level and open-
                         drain/push-pull output coupled to crossbar switch or rising/falling edge interrupt generation
    6.    7,511,465      Digital pulse width modulated power supply with variable LSB
    7.    7,504,902      Precision oscillator having linbus capabilities
    8.    7,504,900      Integrated circuit package including programmable oscillators
    9.    7,502,883      USB integrated module
    10.   7,498,962      Analog-to-digital converter with low power track-and-hold mode
    11.   7,441,131      MCU with power saving mode
    12.   7,421,251      Precise frequency generation for low duty cycle transceivers using a single crystal oscillator
    13.   7,382,181      Method and apparatus for tuning GMC filter
    14.   7,323,855      Digital pulse width modulated power supply with variable LSB
    15.   7,315,200      Gain control for delta sigma analog-to-digital converter
    16.   7,304,679      Preview mode low resolution output system and method
    17.   7,289,145      Correlated double sampling variable gain amplifier circuit for use in a digital camera
    18.   7,286,176      CCD imager analog processor systems and methods
    19.   7,256,611      Cross-bar matrix with LCD functionality
    20.   7,171,542      Reconfigurable interface for coupling functional input/output blocks to limited number of i/o pins
    21.   7,164,311      Method and apparatus for tuning GMC filter
    22.   7,061,421      Flash ADC with variable LSB
    23.   6,950,047      Method and apparatus for combining outputs of multiple DACs for increased bit resolution
    24.   6,922,164      SAR analog-to-digital converter with abort function
    25.   6,891,487      Capacitor calibration in SAR converter
    26.   6,879,004      High voltage difference amplifier with spark gap ESD protection
    27.   6,724,336      Segmented D/A converter with enhanced dynamic range
    28.   6,720,999      CCD imager analog processor systems and methods
    29.   6,686,957      Preview mode low resolution output system and method
    30.   6,617,934      Phase locked loop circuits, systems, and methods
    31.   6,448,917      DAC using current source driving main resistor string
    32.   6,400,300      D/A converter street effect compensation
    33.   6,384,763      Segemented D/A converter with enhanced dynamic range
    34.   6,288,661      A/D converter with voltage/charge scaling
    35.   6,285,536      High voltage input pad system
    36.   6,172,361      Methods for mounting an imager to a support structure and circuitry and systems embodying the same
    37.   6,038,116      High voltage input pad system
    38.   4,849,662      Switched-capacitor filter having digitally-programmable capacitive element
    39.   4,492,927      Offset voltage compensation circuit
    40.   4,390,754      Tone generator circuit


Πυβλιχατιονσ
   Ka Y. Leung, Kafai Leung, Douglas R. Holberg, “A Dual Low Power ½ LSB INL 16b/1Msamples/s SAR A/D
   Converter with on-chip Microcontroller, Proc. 2006 Asian Solid State Circuits Conference, Nov 2006.
    Welland, D.; Phillip, S.; Tuttle, T.; Ka Leung; Dupuie, S.; Holberg, D, et al., “Implementation of a digital
    read/write channel with EEPR4 detection,” IEEE Transactions on Magnetics, Volume: 31 , Issue: 2, 1995.

    Welland, D.; Phillip, S.; Ka Leung; Anderson, K.; Armstrong, A.; Tuttle, T.; Dupuie, S.; Holberg, D.; et al. ,
    “An EEPR4 Read/Write Channel,” Digest of the Magnetic Recording Conference 1994.

    D. Welland, S. Phillip, K. Leung, G. Tuttle, S. Dupuie, D. Holberg, et al., “A Digital Read/Write Channel with
    EEPR4 Detection,” Proc. IEEE International Solid-State Circuits Conference, Feb. 1994.

    Welland, D.; Phillip, S.; Tuttle, T.; Ka Leung; Dupuie, S.; Holberg, D.; Jack, R.; Sooch, N.; Behrens, R.;
    Anderson, K.; Armstrong, A.; Bliss, W.; Dudley, T.; Foland, B.; Glover, N.; King, L., "Implementation of a
    digital read/write channel with EEPR4 detection," IEEE Transactions on Magnetics, Vol 31, No. 2, Mar. 1995.

    Ronn B. Brashear, Douglas R. Holberg, M. Ray Mercer, and Lawrence Pillage, “ETA: Electrical-Level Timing
    Analysis,” Proc. IEEE International Conference on Computer-Aided Design, Nov. 1992.

    Ashok Balivada, Douglas R. Holberg, Lawrence T. Pillage, “Calculation and Application of Time-Domain
    Waveform Sensitivities in Asymptotic Waveform Evaluation,” Custom Integrated Circuits Conference, May
    1991.

    Douglas R. Holberg, Santanu Dutta, Lawrence Pillage, “DC Parameterized Piecewise-Function Transistor
    Models for Bipolar and MOS Logic Stage Delay Evaluation,” Proc. IEEE International Conference on
    Computer-Aided Design, Nov. 1990.

    Douglas R. Holberg, “Digitally Programmable Filter Based on Standard Cell Design,” IEEE Analog/Digital
    VLSI Workshop, Sept. 1986.

    Tom Dille, Douglas Holberg, and Roger Taylor, “Programmable Filter Chip and its PC-Based Tools Offer New
    Analog Solutions,” Electronic Design, May 29, 1986.
Βοοκσ
   Phillip E. Allen and Douglas R. Holberg, CMOS Analog Circuit Design, New York: Holt Rinehart, and
   Winston, ©1987.
   Phillip E. Allen and Douglas R. Holberg, CMOS Analog Circuit Design, 2nd Ed, Oxford University Press,
   ©2002.
   Phillip E. Allen and Douglas R. Holberg, CMOS Analog Circuit Design, 3rd Ed, Oxford University Press,
   ©2011.


Οτηερ Προφεσσιοναλ Αχτιϖιτιεσ
   Served on the “Industrial Electronics Advisory Committee” for the University of Texas Instruction and
   Materials Center, University of Texas, Austin, 1988-1989.
   Baylor University Board of Advocates, 2001 to 2003.
   Life Member of IEEE
